Order entered November 5, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01027-CR
                                       No. 05-13-01028-CR
                                       No. 05-13-01029-CR
                                       No. 05-13-01030-CR

                             ANGELA KAY TAYLOR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause Nos. F13-55645-Q, F13-30649-Q, F13-55642-Q, F12-40522-Q

                                            ORDER
       The Court REINSTATES the appeals.

       On October 31, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We have received the reporter’s record. Therefore, in the

interest of expediting the appeals, we VACATE the October 31, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE